DETAILED ACTION

The applicant added claims 23-32 in the amendment received on 02-24-2022.

The claims 1, 10, and 20-32 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 10, and 20-32 have been considered but are moot in view of the new ground(s) of rejection. 

A. Applicant's argument with respect to claims 1, 10, and 20-32, regarding Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance is not persuasive.  ETSI teaches Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance, (i.e., section 7.2.8.1 teaches VNF Health checks). The applicant is arguing that the primary reference cant teach a performance indication parameter because it is not a running health index however the rejection is based on the combination of references and the health index is clearly taught in the secondary reference as shown above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore the applicant seems to be boadily incomperating the references; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus Andrianov, ETSI and Mcnamee still meet the scope of the limitations as currently claimed.

B.  Applicant's argument with respect to claims 1, 10, and 20-32, regarding obtaining, by the VNFM, a mapping relationship between the performance indication parameter and a target deployment flavor in a VNF descriptor (VNFD) corresponding to the VNF instance is not persuasive.  Andrianov teaches in section 0046 teaches using a mapping table for the determining and calculating step; section 0047 teaches determination based on flavor information as well as performance parameters all of which a per section 0046 is located in the mapping table, see also section 0052 which discusses calculating target capacities and it’s based on information located in the mapping relationship data; section 0044 teaches VNFD. These sections clearly teach obtaining a mapping and using that mapping to make calculations.  Thus Andrianov, ETSI and Mcnamee still meet the scope of the limitations as currently claimed.

C.  Applicant's argument with respect to claims 1, 10, and 20-32, regarding determining, by the VNFM based on the mapping relationship and the performance indication parameter, the target deployment flavor is not persuasive.  Andrianov teaches in section 0046 teaches using a mapping table for the determining and calculating step; section 0047 teaches determination based on flavor information as well as performance parameters all of which a per section 0046 is located in the mapping table, see also section 0052 which discusses calculating target capacities and it’s based on information located in the mapping relationship data; section 0044 teaches VNFD; fig. 2-5 also show the process of using mapping information include performance indication parameters and deployment flavor information. Thus Andrianov, ETSI and Mcnamee still meet the scope of the limitations as currently claimed.

D.  Applicant's argument with respect to claims 1, 10, and 20-32, regarding McNamee, not disclosing that the change of the flavor is triggered by the monitored value representing a running health index of the application layer of the VNF instance is not persuasive.  The applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The McNamee reference is not being used to reject those limitations.  Thus Andrianov, ETSI and Mcnamee still meet the scope of the limitations as currently claimed.

F.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is provided by the reference itself as stated below.  Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is both in the field of applicants endeavor and reasonably pertinent to the particular problem.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (US 20180241630 A1) in view of ETSI (ETSI GS NFV-MAN 001 V1.1.1 12/2014 Reference DGS/NFV-MAN001) and further in view of Mcnamee et al. (US 20190273635 A1).

With respect to claim1, Andrianov teaches receiving, by a virtualized network function manager (VNFM), a performance indication parameter that reflects a running status of an application layer of a virtualized network function (VNF) instance, (i.e., section 0044 and 0046 teaches VNFM obtaining a performance parameter or VFN behavior based on running state or (information as learned from observing VNF behavior); section 0049 teaches target capacity may be determined based on application specific metric or application layer of VNF).  Andrianov teaches obtaining, by the VNFM, a mapping relationship between the performance indication parameter and a target deployment flavor in a VNF descriptor (VNFD) corresponding to the VNF instance, (i.e., section 0046 teaches using a mapping table; section 0047 teaches determination based on flavor, see also section 0052; section 0044 teaches VNFD).  Andrianov teaches determining, by the VNFM based on the mapping relationship and the performance indication parameter, the target deployment flavor, (i.e., section 0046 teaches using a mapping table; section 0047 teaches determination based on flavor, see also section 0052 and fig. 2-5).  Andrianov teaches and wherein the mapping relationship is between the monitored value representing the information and the target deployment flavor, (i.e., section 0052 teaches mapping based on information available).   Andrianov teaches a resource range specified by the target deployment flavor satisfies a running requirement of the VNF instance, (i.e., section 0037 teaches changing allocation to meet scale up or scale down operations).  Andrianov discloses the claimed subject matter as discussed above except Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance; wherein the target deployment flavor comprises a deployable configuration of a virtualized data unit (VDU) and a deployable configuration to a connection between VDUs, the monitored value representing the running health index of the VNF instance.  However, ETSI teaches Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance, (i.e., section 7.2.8.1 teaches VNF Health checks).  ETSI teaches wherein the target deployment flavor comprises a deployable configuration of a virtualized data unit (VDU) and a deployable configuration to a connection between VDUs, (i.e., see page 52-53 specifically sections 63.1.2.10 which teaches deployment flavors using 2VDU descriptors for specifying configurations; section 6.3.1.5.1 which teaches constituent VDU; section 6.3.1.4 which teaches connection points  internal virtual links to other VDUs; it is also noted that applicant in the specification, section 0029 as filed also states that this is applicant admitted prior art taught by the ETSI).  ETSI teaches the monitored value representing the running health index of the VNF instance, (i.e., section 7.2.8.1 teaches VNF Health checks) in order to describe the management and orchestration framework required for the provisioning of virtualised network functions(abstract). Therefore, based on Andrianov in view of ETSI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ETSI to the system of Andrianov in order to describe the management and orchestration framework required for the provisioning of virtualised network functions.  Andrianov and ETSI disclose the claimed subject matter as discussed above except from an element management system (EMS).  However, Mcnamee teaches from an element management system (EMS), (i.e., section 0055 teaches EMS). Mcnamee teaches Sending, by the VNFM, a notification message to a network function virtualization orchestrator (NFVO) or the EMS, Wherein the notification message indicates that the current deployment flavor to the VNF instance has been changed to the target deployment flavor, (i.e., section 0187 teaches generating and sending notification message).  Mcnamee teaches determining, by the VNFM that a current deployment flavor configured for the VNF instance is different from the target deployment flavor, (i.e., section 0142 teaches determining that an event has occurred and the event may be a flavor change or a different flavor).  Mcnamee teaches In response to determining that the current deployment flavor configured for the VFN instance is different from the target deployment flavor, changing , by the VNFM, the current deployment flavor configure for the VNF instance to the target deployment flavor, (i.e., section 0142 teaches change in flavor)   in order to intelligently apply controls in a telecommunication system(abstract).  Therefore, based on Andrianov in view of ETSI and in view of Mcnamee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcnamee to the system of Andrianov and ETSI in order to intelligently apply controls in a telecommunication system.  

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

With respect to claim 23, Mcnamee further teaches sending, by the VNFM, the notification message to the NFVO, (i.e., section 0187 teaches generating and sending notification message; section 0006 teaches sending the generated response message to the orchestrator).  Therefore, the limitations of claim 23 are rejected with the same motivation and in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 24, Mcnamee further teaches sending, by the VNFM, the notification message to the EMS, (i.e., section 0075 and figure 1 shows VNFM communication with EMS and states that EMS can be implemented as part of the VNFM; section 0187 teaches generating and sending notifications and section 0006 teaches orchestrator communicating messages with VNFM which can include an EMS). Therefore, the limitations of claim 24 are rejected with the same motivation and in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 25, the limitations of claim 25 are rejected in the analysis of claim 23 above, and the claim is rejected on that basis.

With respect to claim 26, the limitations of claim 26 are rejected in the analysis of claim 24 above, and the claim is rejected on that basis.

With respect to claim 27, the limitations of claim 27 are rejected in the analysis of claim 23 above, and the claim is rejected on that basis.

With respect to claim 28, the limitations of claim 28 are rejected in the analysis of claim 24 above, and the claim is rejected on that basis.

With respect to claim 29, the limitations of claim 29 are rejected in the analysis of claim 23 above, and the claim is rejected on that basis.

With respect to claim 30, the limitations of claim 30 are rejected in the analysis of claim 24 above, and the claim is rejected on that basis.

With respect to claim 31, the limitations of claim 31 are rejected in the analysis of claim 23 above, and the claim is rejected on that basis.

With respect to claim 32, the limitations of claim 32 are rejected in the analysis of claim 24 above, and the claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447